Citation Nr: 0930813	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  05-07 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for defective hearing 
(bilateral hearing loss).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1969.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in June 2009.  A 
transcript of that hearing is associated with the claims 
file.

After reviewing the contentions and evidence of record, the 
Board finds that the issues on appeal are more accurately 
stated as listed on the title page of this decision.


FINDINGS OF FACT

1.  A January 1978 rating decision denied the claim of 
entitlement to service connection for hearing loss.

2.  Evidence pertaining to the Veteran's hearing loss 
received since the January 1978 rating decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.

3.  The Veteran's current hearing loss disability did not 
have onset during active service or within one year of 
separation for active service and is not otherwise 
etiologically related to his active service from March 1967 
to March 1969.


CONCLUSIONS OF LAW

1.  The January 1978 rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the January 1978 rating decision 
is new and material, and the Veteran's claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008). 

3.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his 
current bilateral hearing loss is related to his service with 
the United States Army from March 1967 to March 1969.  
Specifically, he contends that he was exposed to excessive 
noise in service, particularly an explosion near a rice paddy 
in Vietnam.  The Veteran attributes his current hearing loss 
to this acoustic trauma.  

New and Material Evidence to Reopen Claim

The Veteran submitted an original claim for service 
connection for bilateral hearing loss in August 1977.  The RO 
denied this initial claim in a January 1978 rating decision, 
noting that there was no evidence of current bilateral 
hearing loss.  Although the RO provided notice of the above 
mentioned denials, the Veteran did not initiate an appeal of 
this decision.  Therefore, the RO's decision of January 1978 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.    

In June 2002, the Veteran filed another claim for hearing 
loss.  By rating decision dated in August 2002, the RO found 
that the Veteran had failed to submit new and material 
evidence to reopen his previously denied claim for bilateral 
hearing loss.  Subsequently, the RO obtained recent VA 
outpatient treatment reports and afforded the Veteran a VA 
audiological examination in May 2003 which both showed a 
diagnoses of bilateral hearing loss    

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that even though the RO's January 2005 
statement of the case reopened the Veteran's previously 
denied claim and proceeded to deny it on the merits, the 
Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 
2001) (citing 28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, 
the Board must initially determine whether there is new and 
material evidence to reopen the claim.  

Upon review of the record, the Board finds that evidence 
received since the January 1978 rating decision is new and 
material.  Specifically, the recent VA outpatient treatment 
reports and the May 2003 VA audiological examination report 
showing diagnoses of bilateral hearing loss.  These records 
are clearly not redundant or cumulative, relate to an 
unestablished fact necessary to substantiate the claim, and 
raise a reasonable possibility of substantiating the claim.  
Thus, the Board finds that the Veteran's claim for service 
connection for bilateral hearing loss is reopened.
Therefore, the claim is reopened.  38 U.S.C.A. § 5108.

Service Connection

As discussed above, the Board has reopened the claim for 
service connection for bilateral hearing loss.  The appeal 
must now be considered based on all the evidence of record.  
The fact that the RO originally decided the Veteran's claim 
upon a finding that the Veteran had not presented new and 
material evidence to reopen the claim does not limit the 
scope of the Board's review of the matter on appeal.  The 
Veteran is not prejudiced by the Board's consideration on the 
merits.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service (in this case, June 1971).  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.  § 3.303(d).

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385.  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. Id.

As above, in May 2003, the Veteran underwent a VA audiology 
examination.  The examiner indicated that the Veteran's right 
ear had normal hearing at 500 Hz sloping to a mild 
sensorineural hearing loss at 1000 Hz, and a moderately 
severe loss at 2000 Hz to 4000 Hz.  In his left ear, the 
Veteran had normal hearing at 500 Hz and 1000 Hz, sloping to 
a mild sensorineural hearing loss at 2000 Hz, a moderate loss 
at 3000 Hz, and a moderately severe loss at 4000 Hz.  Word 
recognition in his right and left ears was 76 percent and 84 
percent, respectively.  

The examiner opined that the Veteran's "present left hearing 
loss is not due to his military service, and that his right 
hearing loss was not likely aggravated by his military 
service."  The May 2003 examiner also provided a detailed 
rationale for his opinion and stated that "it is unlikely 
that having entered service with [a] 45 [decibel] loss at 
4000 Hz in his right ear per his 13 Dec 66 Pre-Induction 
physical, that his hearing would have improved to 10 
[decibels] as noted on his discharge hearing test of 4 March 
1969."  Thus, the examiner based his opinion on the 
Veteran's December 1966 Pre-Induction physical hearing test 
and the hearing test at the Cincinnati VA Hospital from 
October 1977.  He noted that the Veteran had normal hearing 
in his left ear when he entered service.  Also, the test 
results from the October 1977 Cincinnati VAH audiogram, eight 
years after discharge from active service, showed normal 
hearing and an excellent speech recognition score for his 
left ear.  The examiner indicated that the normal audiogram 
from October 1977 rules out the possibility of his present 
hearing loss having been related to military weapons noise 
exposure.  He also mentioned that the decibel change at 4000 
Hz from the Veteran's Pre-Induction hearing test to the 
Veteran's audiogram in October 1977 (45 decibels to 50 
decibels), eight years after separation, was negligible.  
That is, there was no significant service related aggravation 
of the 4000 Hz right high frequency hearing loss during 
service.  

In addition, the examiner noted that service treatment 
records indicated that the Veteran was diagnosed with otitis 
externa in May 1968 and November 1968.  However, no residuals 
were noted on the Veteran's March 1969 discharge clinical 
evaluation.  Thus, the examiner concluded that based on the 
Veteran's historical account and the hearing tests of record, 
he likely experienced a temporary decrease of hearing 
following exposure to weapons noise, which recovered to 
levels at which he entered service.  Finally, the examiner 
explained that the progression of the Veteran's hearing loss, 
which has occurred between 1977 to the present, is likely due 
to a combination of presbycusis and idiopathic causes since 
there had been no occupational or recreational noise exposure 
to explain the progression.

The record also contains VA outpatient treatment reports 
dated through July 2006 which show treatment for the 
Veteran's bilateral hearing loss.   

Given the evidence of record, the Board finds that service 
connection for bilateral hearing loss is not warranted.  The 
first objective showing of hearing loss in the record is the 
May 2003 VA audiological examination, approximately 34 years 
after service.  Also, there is no link between the Veteran's 
current bilateral hearing loss and service.  In fact, the May 
2003 VA examiner provided an opinion that the Veteran's 
bilateral hearing loss was not related to service and was 
instead likely due to a combination of presbycusis and 
idiopathic causes since there had been no occupational or 
recreational noise exposure to explain the progression.  
There is no contrary medical evidence of record.   

The Veteran's claim for service connection implicitly 
includes the assertion that his bilateral hearing loss is 
related to service, but his personal opinion as a lay person 
not trained in medicine is not competent evidence needed to 
establish a link between these disorders and their 
relationship to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Thus, the Veteran's personal 
opinion that the disability at issue began in service or that 
it is otherwise related to service is not a sufficient basis 
for awarding service connection.  As there is no evidence 
that the Veteran's bilateral hearing loss is related to 
service, his claim for service connection must be denied.  38 
U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Notice was sent in July 2002, December 2005, and March 2006 
letters and the claim was readjudicated in a December 2006 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.  The Board notes that the Veteran did not receive the 
notice as required in Kent.  However, since this decision 
includes reopening the Veteran's claim for service connection 
for bilateral hearing loss,  the Veteran is not prejudiced by 
the failure to provide him that further information.  That 
is, as the Board finds that reopening the claim is warranted, 
any questions as to how a claim may be reopened, as well as 
the bases for the previous denial, are rendered moot.  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).    

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

With regard to any missing VA treatment records, during a 
personal hearing before the undersigned in June 2009, the 
Veteran, through his representative, indicated that the most 
recent VA outpatient treatment reports were not associated 
with the claims file.  The undersigned held the record open 
for 30 days for the Veteran to obtain current VA outpatient 
treatment reports.  To date, no submissions have been made, 
including the most recent VA treatment reports.  The duty to 
assist is not a one-way street. Woods v. Gober, 14 Vet. App. 
214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 
(2000) (veteran cannot passively wait for help from VA).  
Thus VA is not required to provide any more assistance to the 
Veteran with regard to these VA treatment records, as the 
Veteran did not submit the records as promised within 30 days 
of the June 2009 Travel Board hearing. 38 U.S.C.A. § 5102(a).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.




ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss; to this extent, the appeal is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


